Mr. Presiding Justice Baume delivered the opinion of the court. In this ease of the fourth class, a trial in the Municipal Court, by the Court without a jury, resulted in a finding and judgment against plaintiff in error for $109.75, to reverse which judgment he prosecutes this writ of error. The assignments of error question the sufficiency of the evidence to support the finding and judgment, and the application by the court of the law to the facts in evidence. Neither the record nor the abstract of the same contains a statement of the facts appearing upon the trial, or a stenographic report of the proceedings at the trial. The .questions involved are, therefore, not preserved for review and the judgment is affirmed. Judgment affirmed.